Citation Nr: 1822769	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1965 to January 1986, to include service in Thailand from January to December 1972.  His decorations include the Vietnam Service Medal, the Republic of Vietnam Gallantry Cross with Palm, and the Republic of Vietnam Campaign Medal, among numerous other medals and ribbons.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A motion to advance this appeal on the Board's docket was set forth by the Veteran most recently in March 2018.  The motion has been granted based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age.)


FINDINGS OF FACT

1.  The Veteran carries a diagnosis of diabetes mellitus, type II.

2.  The Veteran developed prostate cancer and currently suffers from residuals thereof.

3.  The evidence is at least evenly balanced as to whether the Veteran was exposed to an herbicide agent during service.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, prostate cancer is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that his diabetes mellitus and prostate cancer are connected to his military service in that he was exposed to herbicide agents, specifically while serving on Nakhon Phanom (NKP) Royal Thai Air Force Base (RTAFB) in Thailand from January to December 1972.  He also passed through Vietnam on his way to and from Thailand.

VA laws and regulations provide that if a veteran was exposed to an herbicide agent during service, certain listed diseases, including diabetes mellitus, type II, and prostate cancer, are presumptively service connected.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the applicable regulation to mean that the presumption of service connection applies to those service members who physically set foot in Vietnam.  See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).

In addition, VA now recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  See Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  Thus, VA has determined that exposure to herbicide agents will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases, including NKP Air Force Base, during the Vietnam era (February 28, 1961 to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual (M21-1), Part IV, subpt. ii, ch. 1, sec. H.5.b. (Jan. 22, 2018).  VA based this determination of evidence contained on a declassified Vietnam-era Department of Defense document entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Specifically, if a veteran served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is to be conceded on a direct/fact-founds basis.  See id.
 
Here, private and VA treatment records reflect that the Veteran has been diagnosed with diabetes mellitus, type II, and prostate cancer.  The dispositive issue in this case therefore is whether the Veteran set foot in Vietnam or whether his duties placed him at or near the perimeter of the NKP Air Force Base or other RTAFB such that he is presumed to have been exposed to an herbicide agent, which would then warrant service connection on a presumptive basis for both his diabetes mellitus, type II, and prostate cancer. 

In this regard, the Veteran asserts that his plane stopped in Vietnam, at Ton Son Nhut Air Base, on his way to and from Thailand, and that they went to the terminal.  See July 2011 statement.  There is no direct corroboration of this in his service records.  However, in a recent case, the United States Court of Appeals for Veterans Claims (Court) noted that a statement had been received in that case to the effect that "it would be the exception [rather] than the rule where a flight [from a base not in Southeast Asia to a base in Thailand] would bypass [Ton Son Nhut Air Base in Vietnam, where the veteran's alleged layover took place]."  Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016).  The Court also referenced an email from an archivist at the Air Force Historical Research Agency, in which it was reported that "[a]s a general rule, military cargo aircraft, especially those engaged in 'airlines' would stop over at Ton Son Nhut Air Base, Republic of Vietnam en[ ]route to bases in Thailand.  Very few of this sort of flight were made 'direct' to bases in Thailand from bases outside Southeast Asia."  The Court further referenced a statement from a retired Air Force major stating, "Based on my experience, it was common for military aircraft flying to and from airbases in Thailand to land at Ton Son Nhut [Air Base] and other Vietnam airbases."

In a like manner, the Veteran's service records do not indicate that he served as a security policeman, security patrol dog handler, or member of the security police squadron at the NKP Air Force Base where he was stationed.  Nor do they specifically indicate that he otherwise served near the base perimeter of or was involved in perimeter security duty.  However, the records do show that the Veteran served on a base in Thailand during the Vietnam era.  The Veteran has clearly described the layout of the base, such as lack of vegetation around the paths, and his usual activities, such as traveling off base regularly for lunch or to meet with local people.  He explained that to stay in the required physical condition, soldiers would often exercise, engage in sports, or run the perimeter.  As such, he often jogged or went running at least every other day, placing him at the perimeter of the base on a regular basis.

In fact, the Veteran's service treatment records reflect several sports injuries, including to his wrist playing football and his knees in basketball throughout his service indicating his level of activity, but specifically there is a treatment record reflecting he strained a right knee muscle while running in January 1973.  This documentation lends support to the Veteran's account that he would engage in running while stationed at the NKP base during this time.  Additionally, there is no affirmative evidence to explicitly contradict the Veteran's reports of regularly being at the perimeter of the base.  The Board must consider lay evidence in addition to the service records, and the places, types, and circumstances of service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

In sum, the available evidence does not definitively demonstrate whether the Veteran set foot in Vietnam or whether his duties placed him at or near the perimeter of the NKP Air Force Base.  However, the Veteran's reports are generally consistent with the information contained in his service records and the procedures that were followed by military aircraft during the Vietnam era as described in Parseeya-Picchione.  Because the Veteran's lay statements are both competent and credible in this regard, the Board finds that the evidence is at least approximately balanced on the questions at issue.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran is presumed to have been exposed to herbicide agents.

The Veteran has been diagnosed with diabetes mellitus type II and prostate cancer.  As these disabilities are presumed service connected in veterans who were exposed to an herbicide agent, entitlement to service connection is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for prostate cancer is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


